Crosby, J.
This is a petition for mandamus brought against the respondents, who are members of the school committee of the town of Rockland, to compel them to reinstate the petitioner as superintendent of schools of that town. The case was referred to an auditor, and afterwards was heard before a single justice of this court who as matter of discretion denied the petition. The petitioner presented to the auditor eighty-eight requests for findings of fact, all of which so far as pertinent to the issues involved were dealt with by him. The petitioner also requested the auditor to make twenty-seven rulings of law, which were passed upon except so far as they involved findings of fact. The petitioner excepted to the order of the single justice denying the petition, and to his findings and rulings.
*591The power given to school committees to dismiss public school teachers and superintendents is found in G. L. c. 71, § 42, as amended by St. 1921, c. 293. The rulings of the single justice, that the notice to the petitioner of the intention of the committee to vote on removal was sufficient, and that the statute does not require that the terms of the vote be stated in the notice, were correct. While one member of the committee did not attend the meeting held on the afternoon of June 17, 1925, it appears that such member was unable to be present but consented to have it called, and that the other two members were present. The meeting held in the evening of June 17 was in compliance with the statute and the proceedings then taken were valid. The adjournment of this meeting to June 25, when final action was taken and by a two-thirds vote the petitioner was dismissed as superintendent, was within the power of the committee under the statute. The appearance of counsel for the majority of the committee at the meeting held on June 25 was not unlawful. It was not contrary to the terms of the statute (§ 42) under which the meeting was held, and might have conduced to the regularity and validity of the action then taken. The reasons given by the committee for the proposed dismissal of the petitioner, as stated in their letter to him dated June 17 were as follows:
“1. For the promotion of the general welfare of the Schools of Rockland. The Superintendent is under the law the executive officer of the School Committee entrusted under the general direction of the Committee with the care and supervision of the public schools. In our opinion the lack of harmony and co-operation between the Committee and Superintendent is detrimental to the "welfare of the schools.
“2. As the School Committee has general charge of the public schools, it is our duty to have and maintain the highest possible standard in our school management and affairs, and we believe we can obtain and maintain a higher standard and one more satisfactory to the Town with the assistance of some Superintendent other than yourself.”
It is plain from the report of the auditor that friction and ill feeling existed between two members of the committee *592and the superintendent. The cause and responsibility for such conditions need not be considered or determined; it is enough to say that they existed. The single justice found that the vote to dismiss was valid. He states that upon the evidence of the report of the auditor he is “unable to conclude that the action of the members of the committee who voted against the plaintiff’s continuance in the office of superintendent was dictated solely by personal ill will or illegitimate political opposition .... I am not satisfied that the reasons set out in the notice of June 16 [17], 1925 were a mere subterfuge .... Dealing with the matter as one of discretion, I do not feel that one whose usefulness as a superintendent is so doubtful in view of the circumstances disclosed by the evidence, should be retained in office by this court; even though his ability and willingness to render good service to the schools of Rockland are as great as, from the evidence, I believe them to be, and although his dismissal is so likely to be a cause of regret to the committee and to the town.” The committee in deciding whether a teacher or a superintendent shall be removed are bound to act for the best interests of the town and the welfare of its public ' schools. Corrigan v. School Committee of New Bedford, 250 Mass. 334.
Regardless of the question whether the petitioner or the respondents are responsible for existing conditions, better results can be attained in the conduct of the public schools by harmonious and concerted action between the members of the committee and the superintendent. “The school committee is an independent body, entrusted by law with broad powers, important duties and large discretion.” Leonard v. School Committee of Springfield, 241 Mass. 325, 329.
The failure of the single justice to find that the act of the respondents was prompted by personal hostility, ill will or political animosity toward the petitioner distinguishes the case at bar from that of Sweeney v. School Committee of Revere, 249 Mass. 525.
It is well settled that mandamus is not a writ of right, but is addressed to sound judicial discretion. Brattin v. Board of Civil Service Commissioners, 249 Mass. 170, 172. As we *593are unable to say that the single justice failed to exercise such discretion, his decision must stand. No error appears in the rulings of law made by the court, and the exceptions thereto cannot be sustained.

Exceptions overruled.


Order dismissing petition affirmed.